ORDER
PER CURIAM.
AND NOW, this 13th day of May, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Opinion dated December 15, 2004, the Petition for Review and response thereto and Motion to Dismiss with Prejudice and response thereto, the Motion to Dismiss with Prejudice is dismissed as moot, and it is hereby
ORDERED that MARK EUGENE JOHNSTON be and he is SUSPENDED from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa. R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.